Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 7, 2022. Claims 1-40 are pending and currently examined. 

Election/Restrictions
Applicant's election without traverse of species TLR ligand, specifically TLR4 agonist, and more specifically MPLA, for the additional adjuvant, in the reply filed on March 7, 2022, is acknowledged. Applicant further elects QS-21 for saponin for initial examination. 

Claim Objection
Claim 1 is objected to for reciting “comprising of” which appears to be atypical English.  Applicant may consider using “consisting of” or “comprising”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The base claim 1 is directed to a non-liposome, non-micelle particle comprising of a lipid, a sterol, a saponin, and an additional adjuvant. Claim 2 further specifies that the particle of claim 1 is a porous, cage-like nanoparticle. 
To interpret the scope of the claims, it is critical to clearly and exclusively define the terms of liposome and micelle. Since the instant specification does not provide the definitions of the two terms, they will be interpreted according to the conventional, art-recognized definitions. Liposomes are composed of a bilayer separating an aqueous internal compartment from the bulk aqueous phase. Micelles are closed lipid monolayers with a fatty acid core and polar surface, or polar core with fatty acids on the surface (inverted micelle). See e.g. “What Are The Differences Between Liposomes And Micelles?”, downloaded online March 29, 2022 from Website of Avanti Polar Lipids. The figure below represents structures of liposome, micelle and bilayer sheet which can be formed by a bipolar lipid:

    PNG
    media_image1.png
    781
    619
    media_image1.png
    Greyscale

Claim 1 is generic to any kind of “particle” comprising a lipid, a sterol, a saponin and additional adjuvant as long as the “particle” do not have the structure characteristics of liposome or micelle as described above, it is also generic to any lipid, sterol, saponin and additional adjuvant. Claim 2 specifies that the particle of claim 1 is porous, cage-like nanoparticle, and is generic to any lipid, sterol, saponin and additional adjuvant.
The specification teaches in the “summary of invention” that the particles of the invention are porous or perforated cage-like nanoparticles (or nanocages), typically between about 30 nm and about 60 nm. It teaches that the nanocages generally assume a distinctive porous morphology that can be structurally distinguished by transmission electronic microscope (TEM) from lipid monolayer (micelle) and lipid bilayer (liposome) particles, that the morphological structure of the nanocage of the invention can be the same or similar to the morphological structure of ISCOMATRIX®, known in the art. See e.g. [0010-0011] and [0047]. The specification further teaches that methods of making the particles of the invention typically include mixing the lipid, additional adjuvant (e.g., TLR4 agonist), sterol, and saponin in an aqueous carrier including detergent to form a solution and removing the detergent until the lipid, 
The specification teaches that lipid included in the nanocage particles may be those disclosed in [0058] and [0059], and preferably phospholipids. It teaches that the additional adjuvant may be TLR4 agonists, exemplified by LPS or an LPS derivative such as MPLA (see e.g. [0062-0065]). The specification teaches that other suitable adjuvant immunostimulators include those that include a lipid tail or can be modified to contain a lipid tail. See e.g. [0073]. The specification discloses a specific embodiment of claimed nanocage which includes cholesterol as the sterol, DPPC as the lipid, MPLA as the TLR4 agonist (the additional adjuvant), and Quil A as the saponin at molar ratio of 2.5:1:10:10; it teaches that the mixture in solution containing detergent is allowed to equilibrate and the detergent is removed by dialysis to produce the nanocage particles. See e.g. [0122-0124].
Accordingly, teachings of the specification indicate that the particle of the invention is no other than the porous (or perforated) cage-like nanoparticles produced in a way similar to those of the art known ISCOMATRIX, i.e., by mixing proper lipid, sterol, and saponin in an aqueous solution containing detergent, followed by detergent removal (see e.g. Morein et al. (US 2016/0045595 A1, published on Feb. 18, 2016)) , except that the instant invention further includes an additional adjuvant in the process. 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of the invention in the generic form as claimed. 

Conclusion
No claims are allowed.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648